Citation Nr: 0001936
Decision Date: 01/24/00	Archive Date: 03/02/00

Citation Nr: 0001936	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-45 431	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether injuries sustained by the appellant on or about 
August 13, 1993, were the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Amos L. Kirkpatrick, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968 and from July 1971 to October 1972.  The veteran also 
had relevant active duty for training in the Alabama Army 
National Guard from July 31, 1993, to August 14, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claim of 
entitlement to VA compensation for injuries sustained on 
August 13, 1993, because the injuries were found to be the 
result of the veteran's willful misconduct.  The veteran 
subsequently perfected an appeal of that decision.

In a December 1998 decision, the Board found that the 
veteran's claim of entitlement should be denied because the 
veteran's consumption of alcohol on the evening of August 13, 
1993, constituted willful misconduct and was the proximate 
cause of his injuries.  Subsequently, on behalf of the 
veteran, a Motion for Reconsideration was submitted.  In 
September 1999, the Deputy Vice Chairman, by direction of the 
Chairman, ordered reconsideration of the Board's December 
1998 decision under the authority granted to him pursuant to 
38 U.S.C.A. § 7103 (West Supp. 1999).  Accordingly, a 
reconsideration panel of the Board was established to 
evaluate the veteran's claim.  This decision by the 
reconsideration panel replaces the Board's December 1998 
decision and constitutes the final decision of the Board on 
this matter.  

In a September 1999 letter the veteran was informed that his 
case was being referred for reconsideration.  Thereafter, he 
submitted additional evidence which was received at the Board 
in November 1999.  Because this evidence consists solely of 
copies of documents already of record and a statement by the 
veteran which reiterates statements already of record, the 
Board finds that this evidence is not pertinent, and referral 
of this evidence to the agency of original jurisdiction for 
review is not required.  See 38 C.F.R. § 20.1304 (c) (1999).

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence establishes that the cause of the veteran's 
injuries in 1993 was due to his disobedience of a lawful 
order.


CONCLUSION OF LAW

The injuries sustained by the veteran on August 13, 1993, 
were the result of willful misconduct for Department of 
Veterans Affairs compensation purposes.  38 C.F.R. §§ 3.1 (m) 
and (n), 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
plausible or "well grounded" within the meaning of 38 
U.S.C.A. § 5107.  See, e.g., Smith (Cynthia) v. Derwinski, 2 
Vet. App. 241, 244 (1992); see also Myore v. Brown, 9 Vet. 
App. 498, 503 (1996).  The Board is also satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

The veteran contends that his injuries sustained on August 
13, 1993, were not the result of his own willful misconduct 
and that he is entitled to compensation therefor. After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
for benefits is denied.

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Active military service includes active duty, any period of 
active duty training during which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106 (West 1991).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA.  38 C.F.R. § 
3.1(m) (1999).  An injury or disease having an onset in 
service will be presumed to have been incurred in the line of 
duty unless the preponderance of the evidence establishes 
that it was due to willful misconduct.  Forshey v. West, 12 
Vet. App. 71 (1998); 38 U.S.C.A. § 105(a) (West 1991).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(1999).  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (1999).  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n)(2).  Willful misconduct will not be determinative 
unless it is the proximate cause of the injury, disease, or 
death.  38 C.F.R. § 3.1(n)(3) (1999).  The simple drinking of 
alcoholic beverage is not of itself willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).  If, however, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Id.  

In the present case, the record shows that on the evening of 
the incident in question, August 13, 1993, the veteran was 
serving a two week period of active duty for training in the 
Alabama Army National Guard,.  The veteran contends through 
his testimony at a hearing before the RO and in statements of 
record, that he consumed three beers from approximately 6:00 
p.m. to 8:00 p.m., and returned to his barracks where he went 
to sleep.  He was awakened at approximately 9:30 p.m. by a 
fellow guardsman, and went to make a phone call.  Upon 
returning to the barracks after the phone call, at 
approximately 10:00 p.m., he witnessed another guardsman, 
F.B., on a bunk with an unauthorized female person, in 
violation of policy forbidding women from being in the 
barracks.  As the Assistant Platoon Sergeant, he asserted 
that he felt it was his responsibility to ensure that the 
rules were obeyed.  He approached F.B. and informed him that 
his female guest had to leave.  F.B. indicated to the veteran 
in his response that he would not obey the order.  The 
veteran then left to find the Platoon Sergeant.  Upon 
returning to the barracks with the Platoon Sergeant, they 
encountered F.B. exiting the barracks with the woman.  
According to the veteran, the Platoon Sergeant called F.B. 
over, and when F.B. saw the veteran he started yelling and 
running at him.  The Platoon Sergeant stepped in front of him 
and restrained him and ordered the veteran three times to go 
to the Platoon Sergeant's barracks.  The veteran asserts that 
he was trying to comply with this order, but his flip flops 
came off and he was putting them back on and turning to leave 
when F.B. broke loose from the Platoon Sergeant and struck 
the veteran in the mouth knocking him to the ground.  The 
veteran then got up and went to the Platoon Sergeant's 
barracks.  Upon receiving medical treatment it was discovered 
that the veteran had a broken right clavicle, and dental 
trauma, but no broken jaw or right hand.  No blood alcohol 
test was performed and the only medical notation regarding 
alcohol consumption is a notation that the veteran 
"admitted" alcohol intake.  The veteran has consistently 
maintained that he was not intoxicated during this incident, 
and that he did not exchange words with F.B. when he 
encountered him with the Platoon Sergeant.  He does 
acknowledge stating to persons in the Platoon Sergeant's 
barracks "[h]ow do you keep from killing a man?" meaning 
F.B.  

The veteran also asserts that he has had prior confrontations 
with F.B. in connection with his attitude and actions as a 
guardsman, and that he has had difficulties with the Platoon 
Sergeant as well.  Based on these facts, the veteran is of 
the opinion that the Platoon Sergeant and Commander were 
"out to get him" and used this incident as a vehicle to do 
so when the veteran refused to sign a release afterward.

F.B.'s version of events is essentially that the veteran 
insulted the woman he was with at their initial contact in 
the barracks, and then again outside the barracks, and that 
the veteran was making boxing movements behind the Platoon 
Sergeant, prior to F.B. hitting him.  He also asserted that 
the veteran came at him first and that he acted in self-
defense.

In the August 17, 1993, "Memorandum For Record" of the 
incident, prepared by the Commander of the veteran's National 
Guard unit, the Commander reports that the Platoon Sergeant 
informed him that he believed both the veteran and F.B. were 
intoxicated.  He further stated that the veteran approached 
him about F.B. having a female in the barracks.  He returned 
to the barracks with the veteran, and that upon encountering 
F.B. the veteran and F.B. exchanged words and that F.B. then 
went to attack the veteran.  He restrained F.B. and ordered 
the veteran to go to his barracks three times and the veteran 
refused to do so.  F.B. then got loose and struck the veteran 
one time.  The memorandum also notes the veteran's version of 
the incident, told to the Commander on the night in question, 
and essentially identical to that laid out above.

The Commander's memorandum finds that both parties were 
intoxicated, that the veteran provoked F.B., and that the 
veteran disobeyed a direct order.  In a Form DD 261 submitted 
by the Chief, National Guard Bureau, Washington, D.C., after 
review of the incident, the veteran's injuries were deemed to 
be not in the line of duty but due to intentional misconduct 
on the part of the veteran.  They also conclude that because 
the veteran was off duty until the following morning he was 
not acting in the line of duty.  

The veteran submitted affidavits from several persons 
attesting to the fact that he does not generally drink a lot 
and that he does not get violent when he drinks.  
Additionally, two guardsman who were with the veteran that 
night submitted statements averring that in their opinion the 
veteran was not drunk.  Several of these statements also 
suggest that the veteran and his Platoon Sergeant did not get 
along.  
Reviewing the evidence of record, the Board initially 
acknowledges that the veteran is entitled to a presumption 
that his injuries were incurred in the line of duty absent a 
preponderance of the evidence indicating otherwise.  Keeping 
this in mind, the Board concludes that there is insufficient 
evidence to support a finding that the veteran's consumption 
of alcohol resulted proximately and immediately in his 
receipt of injuries.  Therefore, a finding of willful 
misconduct on this basis is not warranted.  38 C.F.R. 
§ 3.301(c)(2) (1999).  

However, despite this finding, the Board concludes that there 
is a preponderance of the evidence showing that the veteran's 
actions on the night of August 13, 1993, do constitute 
willful misconduct on another basis.  Specifically, that he 
participated in an act of "conscious wrongdoing or known 
prohibited action"  disobeying the Platoon Sergeant's orders 
to return to the barracks  with "reckless disregard of its 
probable consequences"  knowing that his presence was a 
trigger for his assailant.  

Although the veteran asserts that he did not disobey this 
order but was delayed in walking away because his flip flop 
shoes had come off, the Board finds that the Platoon 
Sergeant's assertion that the veteran refused to obey the 
order was more credible.  By his own admission the veteran 
was told three times to return to the barracks, and this 
should have provided him ample time to put his shoes on and 
leave the scene.  Additionally, in support of a finding that 
the Platoon Sergeant's version of events is more accurate 
overall, the Board notes that the veteran asserted that he 
did not exchange words with F.B., but he acknowledges stating 
to persons back in the Platoon Sergeant's barracks "[h]ow do 
you keep from killing a man."  This statement indicates a 
level of agitation which makes the Platoon Sergeant's 
statements that the veteran and F.B. exchanged words prior to 
the assault more credible.  Additionally, the Board notes 
that the Commander, after an objective investigation into the 
incident, concluded that the veteran had disobeyed an order.  

While the Board acknowledges the veteran's assertion that the 
Platoon Sergeant disliked him and would lie to harm him, and 
that this dislike was confirmed in affidavits submitted on 
the veteran's behalf, there is no indication that this past 
tension was at work in the Platoon Sergeant's statements of 
record.  In fact, the Platoon Sergeant did not corroborate 
F.B.'s version of events regarding the veteran attacking him 
first, and did not have the veteran written up for failing to 
obey an order, both actions more harmful to the veteran than 
the record as is.  With regard to any actions taken to 
transfer the veteran out of his unit after the incident, 
these actions were taken at a level of command above the 
Platoon Sergeant, and thus cannot be attributed to him.  

Moreover, the veteran's attorney argues that the Commander 
was also inclined to use the veteran as a scapegoat because 
he refused to sign a release after the incident.  However, 
the Commander's report was written on August 17, 1993, only 
days after the assault, and on review, it does not 
misrepresent what the veteran stated occurred or attribute 
all blame to the veteran, but recognizes that F.B. was 
equally at fault.  In any case, with regard to the transfer, 
the Board notes that the veteran was not demoted at this 
time, and furthermore, J.P., who testified on the veteran's 
behalf, acknowledged that the veteran was not well liked by 
some of his subordinates and that they often went over his 
head to get things done, thus adding to the workload of his 
superiors.  Accordingly, there is no way for the Board to 
conclude that the motive behind his transfers was malicious 
as opposed to expeditious.  In any case, the Board finds that 
the transfer of the veteran subsequent to the incident in 
question has no bearing on whether or not he in fact 
disobeyed a lawful order on August 13, 1993.

Having concluded that the veteran disobeyed an order, the 
Board further finds that his action of willful misconduct was 
in reckless disregard of its probable consequences and 
proximately caused his injuries.  In all accounts of the 
incident F.B. was sufficiently agitated to require being 
restrained by the Platoon Sergeant.  The veteran further 
acknowledged that F.B.'s agitation began when he saw the 
veteran with the Platoon Sergeant; thus, indicating that the 
veteran knew he was the source of this agitation and that his 
staying in the vicinity only heightened the likelihood of a 
physical confrontation.  Had the veteran immediately obeyed 
the order and left for the Platoon Sergeant's barracks F.B. 
would not have had the opportunity to get away from the 
Platoon Sergeant and hit him.  Consequently, all the elements 
required for a finding of willful misconduct are present, and 
based on the evidence of record the Board finds that the 
veteran's failure to obey an order constituted willful 
misconduct, and his claim of entitlement to VA benefits for 
injuries sustained on August 13, 1993, is denied.

Because the preponderance of evidence weighs against the 
claim; the evidence in this case is not so evenly balanced as 
to require application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Injuries sustained on August 13, 1993, were the result of 
willful misconduct, and entitlement to VA benefits therefor 
is denied.




			
	A. BRYANT	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
JEFF MARTIN
Member, Board of Veterans' Appeals


 




Citation Nr: 9837761	
Decision Date: 12/29/98    Archive Date: 01/05/99

DOCKET NO.  96-45 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether injuries sustained by the appellant on or about 
August 13, 1993, were the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C.L. Mason, Associate Counsel 


INTRODUCTION

The appellant served on active duty from October 1965 to July 
1968 and from July 1971 to October 1972.  The appellant had a 
period of active duty for training with the National Guard 
from July 31, 1993, to August 14, 1993.

This case comes before the Board of Veterans Appeals (Board) 
from an administrative decision rendered in July 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant, his representative, 
and a witness, [redacted], appeared at hearing at the RO in 
January 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that injuries he 
sustained on or about August 13, 1993, were not the product 
of his own willful misconduct.  He specifically argues that 
he was not intoxicated at the time he incurred the injuries 
in question.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against his claim; that 
is, the preponderance of the evidence demonstrates that 
injuries he incurred on or about August 13, 1993, were the 
product of his abuse of alcohol, and were thus due to his own 
willful misconduct.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  Injuries incurred by the appellant on or about August 13, 
1993, were the product of abuse of alcohol in which he 
engaged with disregard of the probable consequences.


CONCLUSION OF LAW

Injuries sustained by the appellant on or about August 13, 
1993, were the result of his abuse of alcohol and thus due to 
his own willful misconduct.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(b), 3.301(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The term service-connected means with respect to 
disability "that such disability was incurred or 
aggravatedin line of duty in the active military, naval, or 
air service."  38 U.S.C.A. § 101(16) (West 1991) (emphasis 
added).  See also 38 U.S.C.A. §§ 1110, 1131 (West 1991).  



In addition, "[a]n injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user."  38 C.F.R. 
§ 3.301(d) (1998) (emphasis added).  The Board notes that the 
regulation follows changes to entitlement brought about by 
the Omnibus Budget Reconciliation Act of 1990, Pub.L. No. 
101-508, § 8052.  

As indicated above, the appellant contends that injuries he 
sustained on or about August 13, 1993, were not due to any 
willful misconduct on his part, and that these injuries, and 
the residuals thereof, should not be excluded in determining 
his eligibility for disability pension; see 38 C.F.R. 
§ 3.301(b) (1998).  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim must be denied.

An analysis of the appellants claim, and the reasons for the 
Boards denial thereof, requires a brief recitation of the 
pertinent facts.  It is uncontroverted that the appellant had 
been drinking alcohol on the evening of August 13,1 993.  The 
appellant returned to the barracks and found an individual 
from his unit and a woman in the barracks.  It is 
uncontroverted that women are not allowed in the barracks.  
The appellant, the second in command, ordered the individual 
to remove the woman from the barracks, and the individual 
refused.  The appellant reported the activity to the platoon 
leader, a sergeant first class.  Upon returning to the 
barracks with the sergeant first class, the other individual 
approached the appellant and the sergeant first class.  The 
sergeant first class stepped between the appellant and the 
other individual and on three separate occasions ordered the 
appellant to return to his barracks.  However, a fight ensued 
between the other individual and the appellant.  The 
appellant was hit in the face, fell, and struck his right 
shoulder.



A DA Form 2173, Statement of Medical Examination, dated 
August 13, 1993, reveals that the appellant was treated at 
the Camp Shelby Medical Clinic for a possible 
acromioclavicular separation.  It was noted that the 
appellant was under the influence of alcohol at the time, but 
that the clinic did not have the capabilities to perform a 
blood alcohol test.  The doctor noted that the injuries were 
incurred in the line of duty.  The appellant was thereafter 
transported to the Forest General Hospital in Hattiesburg, 
Mississippi, where he was treated in the emergency room on 
August 14, 1993, complaining of right hand, shoulder and 
mouth pain.  The diagnosis was multiple contusions of the 
right clavicle secondary to an altercation.  In an emergency 
room note, dated August 14, 1993, W.E. Walker, M.D., reported 
that the appellant reported being in an altercation while on 
duty at Camp Shelby and admitted to alcohol intake.  There is 
no indication that a blood alcohol test was performed.  On 
examination, Dr. Walker noted an abrasion laceration to the 
upper lip with chip fractures of the incisors and canine 
teeth and upper gum.  There was tenderness over the right 
distal clavicle to palpation and no movement.  X-ray studies 
of the right hand, right shoulder, right clavicle and 
mandibles revealed a fracture of the distal third of the 
right clavicle with some displacement. 

The DA Form 2173 requires the second section to be completed 
by the Unit Commander.  The Unit Commander, in completing the 
form on August 16, 1993, reported that the appellant and the 
other individual had exchanged words prior to the appellant 
being hit by the other individual and that both individuals 
were extremely intoxicated at the time the incident 
occurred.  The Commander noted that the injury was not 
considered to have been incurred in the line of duty.

In an August 17, 1993, incident report, prepared by Dwight M. 
Jett, Jr., CPT, AR, AL-ARNG, one witness reported that he saw 
the appellant shortly after the incident occurred and that 
the appellant appeared to be under the influence of alcohol.  
Cpt. Jett stated that it was his belief that the primary 
cause of the incident between the appellant and the other 
individual was excessive abuse of alcohol and that the 

appellants verbal abuse and possible physical acts provoked 
the other individual.  Cpt. Jett also noted that the 
appellant disobeyed a direct order by failing to return to 
the sergeant first class barracks.  Cpt. Jett reported that 
both individuals were released from duty when the incident 
occurred.

In a DD Form 261, Report of Investigation, Line of Duty and 
Misconduct Status, dated September 3, 1993, it was noted that 
all parties had consumed alcohol in varying degrees and all 
parties were acting of their own accord as they had been 
released from duty until the next morning.  It was determined 
that although the other individuals actions were wrong, all 
guilt cannot be laid at his feet, as there was provocation.  
The finding was NOT IN LINE OF DUTY-NOT DUE TO OWN 
MISCONDUCT.  However, following review by the Chief of the 
National Guard Bureau on July 7, 1994, the finding was 
changed to NOT IN LINE OF DUTY- DUE TO OWN MISCONDUCT.

In addition, the appellant challenges allegations that the 
injuries he incurred on or about August 13, 1993, were the 
result of his being intoxicated.  In a September 1996 
statement, he specifically reported that he had three beers 
between 6 p.m. and 8 p.m. and then went to bed.  He reported 
waking at 9:30 p.m. and making a phone call.  It was after 
this phone call that the incident occurred.  The appellant 
maintains that he was only attempting to do his duty as the 
assistant platoon sergeant.  In support of his assertion, he 
submitted several statements from individuals regarding his 
drinking habits, in each of their statements, the individuals 
report that they have never seen the appellant drunk.  In his 
October 1996 statement and the supporting statements attached 
thereto, it is alleged by the appellant that he did not have 
a good relationship with either the sergeant first class or 
the other individual prior to this incident. 

The evidence, the Board finds, is clear that the appellant 
was using alcohol on the night of August 13, 1993.  The 
clinic treatment record indicates that the appellant was 
under the influence of alcohol and the August 14, 1993, 
emergency room note states that the appellant reported that 
he had been drinking prior to the incident.  However, a blood 
alcohol test was not performed on the appellant.  Although 
the 

appellant admits to drinking on the night in question, he has 
denied alcohol abuse, either on that night or at any other 
time, and is supported in that regard by statements made by 
friends.

The regulation [38 C.F.R. § 3.301(d)] defines alcohol 
abuse as being of sufficient use to cause disability.  That 
is, as a matter of regulation, if the disability is due to 
alcohol use, it is due to alcohol abuse.  Any disability 
caused by alcohol is caused by alcohol abuse and may not be 
service connected.  The regulation is controlling is this 
case, such that the veteran has no entitlement under the law.  
See Hall v. West, No. 95-757 (U.S. Vet. App. Sep. 29, 1998), 
Slip Op. at 10.  

In brief, the evidence demonstrates that the appellants 
injuries on the night of August 13, 1993, resulted from his 
use of alcohol; therefore, such injuries cannot be service-
connected under 38 C.F.R. § 3.301(d) (1998).  Moreover, as 
the appellants actions on the night of August 13, 1993, 
constituted willful misconduct on his part, the injuries he 
incurred as the probable consequence of those actions are 
deemed to be condition[s] due to the appellants own 
willful misconduct for which disability pension is 
proscribed; see 38 C.F.R. § 3.301(b) (1998).  The Board must 
accordingly conclude that the preponderance of the evidence 
is against the appellants claim, which thereby fails.


ORDER

Injuries sustained by the appellant on or about August 13, 
1993, were the result of his abuse of alcohol and thus due to 
his own willful misconduct.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
